      Case 2:18-cr-00053-AB Document 26 Filed 10/11/18 Page 1 of 20 Page ID #:72



 1   NICOLA T. HANNA
     United States Attorney
 2   LAWRENCE S. MIDDLETON
     Assistant United States Attorney
 3   Chief, Criminal Division
     DAMARIS DIAZ (Cal. Bar No. 277524)
 4   Assistant United States Attorney
          1300 United States Courthouse
 5        312 North Spring Street
          Los Angeles, CA 90012
 6        Telephone: (213) 894-0302
          E-mail: Damaris.Diaz@usdoj.gov
 7
     Attorneys for Plaintiff
 8   UNITED STATES OF AMERICA

 9                           UNITED STATES DISTRICT COURT

10                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

11   UNITED STATES OF AMERICA,                No. CR 18-53-AB

12              Plaintiff,                    PLEA AGREEMENT FOR DEFENDANT
                                              EZEQUIEL CHRISTOPHER BARRAGAN
13                   v.

14   EZEQUIEL CHRISTOPHER BARRAGAN,

15              Defendant.

16

17        1.   This constitutes the plea agreement between EZEQUIEL
18   CHRISTOPHER BARRAGAN (“defendant”) and the United States Attorney’s
19   Office for the Central District of California (the “USAO”) in the
20   above-captioned case.     This agreement is limited to the USAO and
21   cannot bind any other federal, state, local, or foreign prosecuting,
22   enforcement, administrative, or regulatory authorities.
23                            RULE 11(c)(1)(C) AGREEMENT
24        2.   Defendant understands that this agreement is entered into
25   pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C).
26   Accordingly, defendant understands that, if the Court determines that
27   it will not accept this agreement, absent a breach of this agreement
28   by defendant prior to that determination and whether or not defendant
      Case 2:18-cr-00053-AB Document 26 Filed 10/11/18 Page 2 of 20 Page ID #:73



 1   elects to withdraw any guilty pleas entered pursuant to this

 2   agreement, this agreement will, with the exception of paragraph 23

 3   below, be rendered null and void and both defendant and the USAO will

 4   be relieved of their obligations under this agreement.           Defendant

 5   agrees, however, that if defendant breaches this agreement prior to

 6   the Court’s determination whether or not to accept this agreement,

 7   the breach provisions of this agreement, paragraphs 26 and 27 below,

 8   will control, with the result that defendant will not be able to

 9   withdraw any guilty pleas entered pursuant to this agreement, the

10   USAO will be relieved of all of its obligations under this agreement,

11   and the Court’s failure to follow any recommendation or request

12   regarding sentence set forth in this agreement will not provide a

13   basis for defendant to withdraw defendant’s guilty pleas.

14                              DEFENDANT’S OBLIGATIONS

15        3.   Defendant agrees to:
16              a.   At the earliest opportunity requested by the USAO and
17   provided by the Court, appear and plead guilty to Counts Two and
18   Three of the Indictment in United States v. EZEQUIEL CHRISTOPHER
19   BARRAGAN, CR No. 18-53-AB, which charge defendant with Travel with
20   Intent to Engage in Illicit Sexual Conduct and Engaging in Illicit
21   Sexual Conduct in Foreign Places, in violation of 18 U.S.C. §§
22   2423(b) and 2423(c).
23              b.   Not contest facts agreed to in this agreement.
24              c.   Abide by all agreements regarding sentencing contained
25   in this agreement and affirmatively recommend to the court that it
26   impose sentencing in accordance with paragraph 17 of this agreement.
27

28

                                           2
      Case 2:18-cr-00053-AB Document 26 Filed 10/11/18 Page 3 of 20 Page ID #:74



 1                d.   Appear for all court appearances, surrender as ordered

 2   for service of sentence, obey all conditions of any bond, and obey

 3   any other ongoing court order in this matter.

 4                e.   Not commit any crime; however, offenses that would be

 5   excluded for sentencing purposes under United States Sentencing

 6   Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not

 7   within the scope of this agreement.

 8                f.   Be truthful at all times with Pretrial Services, the

 9   United States Probation Office, and the Court.

10                g.   Pay the applicable special assessments at or before

11   the time of sentencing unless defendant lacks the ability to pay and

12   prior to sentencing submits a completed financial statement on a form

13   to be provided by the USAO.

14                h.   Complete, under oath, the personal financial statement

15   provided by the government and submit to interviews by the U.S.

16   Probation Office regarding his capacity to satisfy any fines or

17   restitution.

18                i.   Expressly authorize the United States Attorney’s

19   Office to immediately obtain a credit report on him in order to

20   evaluate his ability to satisfy any financial obligation imposed by

21   the Court.

22                j.   Agree to and not oppose the imposition of the

23   following conditions of probation or supervised release:

24                      i.   Sex Offender Registration: Defendant shall

25   register as a sex offender, and keep the registration current, in
26   each jurisdiction where defendant resides, where defendant is an
27   employee, and where defendant is a student, to the extent the
28   registration procedures have been established in each jurisdiction.

                                           3
      Case 2:18-cr-00053-AB Document 26 Filed 10/11/18 Page 4 of 20 Page ID #:75



 1   When registering for the first time, defendant shall also register in

 2   the jurisdiction in which the conviction occurred if different from

 3   defendant’s jurisdiction of residence.        Defendant shall provide proof

 4   of registration to the Probation Officer within three days of

 5   defendant’s placement on probation/release from imprisonment.

 6                    ii. Counseling: Defendant shall participate in a

 7   psychological counseling and/or psychiatric treatment and/or a sex
 8   offender treatment program, which may include inpatient treatment
 9   upon order of the Court, as approved and directed by the Probation
10   Officer.   Defendant shall abide by all rules, requirements, and
11   conditions of such program, including submission to risk assessment
12   evaluations and physiological testing, such as polygraph and Abel
13   testing.   The Probation Officer shall disclose the presentence report
14   and/or any previous mental health evaluations or reports to the
15   treatment provider.     As directed by the Probation Officer, defendant
16   shall pay all or part of the costs of treating defendant’s
17   psychological/psychiatric disorder(s) to the aftercare contractor
18   during the period of community supervision, pursuant to 18 U.S.C.
19   § 3672.    Defendant shall provide payment and proof of payment as
20   directed by the Probation Officer.
21                    iii. Access to Materials: Defendant shall not view or
22   possess any materials, including pictures, photographs, books,
23   writings, drawings, videos, or video games depicting and/or
24   describing child pornography, as defined at 18 U.S.C. § 2256(8), or
25   sexually explicit conduct involving children, as defined at 18 U.S.C.
26   § 2256(2), or sexually explicit conduct involving adults, defined as
27   explicit sexually stimulating depictions of adult sexual conduct that
28   are deemed inappropriate by defendant’s probation officer.            This

                                           4
      Case 2:18-cr-00053-AB Document 26 Filed 10/11/18 Page 5 of 20 Page ID #:76



 1   condition does not prohibit defendant from possessing materials

 2   solely because they are necessary to, and used for, a collateral

 3   attack, nor does it prohibit defendant from possessing materials

 4   prepared and used for the purposes of defendant’s Court-mandated sex

 5   offender treatment, when defendant’s treatment provider or the

 6   probation officer has approved of defendant’s possession of the

 7   materials in advance.

 8                    iv. Contact with Others: Defendant shall not contact

 9   the victim by any means, including in person, by mail or electronic
10   means, or via third parties.       Further, defendant shall remain at
11   least 100 yards from the victim at all times.          If any contact occurs,
12   defendant shall immediately leave the area of contact and report the
13   contact to the Probation Officer.         Defendant shall not associate or
14   have verbal, written, telephonic, or electronic communication with
15   any person under the age of 18, except: (a) in the presence of the
16   parent or legal guardian of said minor; and (b) on the condition that
17   defendant notifies said parent or legal guardian of defendant’s
18   conviction in the instant offense/prior offense.          This provision does
19   not encompass persons under the age of 18, such as waiters, cashiers,
20   ticket vendors, etc., with whom defendant must interact in order to
21   obtain ordinary and usual commercial services. Defendant shall not
22   frequent, or loiter, within 100 feet of school yards, parks, public
23   swimming pools, playgrounds, youth centers, video arcade facilities,
24   or other places primarily used by persons under the age of 18.
25   Defendant shall not affiliate with, own, control, volunteer or be
26   employed in any capacity by a business or organization that causes
27   defendant to regularly contact persons under the age of 18.
28   Defendant shall not affiliate with, own, control, or be employed in

                                           5
      Case 2:18-cr-00053-AB Document 26 Filed 10/11/18 Page 6 of 20 Page ID #:77



 1   any capacity by a business whose principal product is the production

 2   or selling of materials depicting or describing “sexually explicit

 3   conduct,” as defined at 18 U.S.C. § 2256(2).         Defendant shall not

 4   own, use or have access to the services of any commercial mail-

 5   receiving agency, nor shall defendant open or maintain a post office

 6   box, without the prior written approval of the Probation Officer.

 7                    v.   Employment: Defendant’s employment shall be

 8   approved by the Probation Officer, and any change in employment must
 9   be pre-approved by the Probation Officer.         Defendant shall submit the
10   name and address of the proposed employer to the Probation Officer at
11   least ten days prior to any scheduled change.
12                    vi. Residence: Defendant shall not reside within
13   direct view of school yards, parks, public swimming pools,
14   playgrounds, youth centers, video arcade facilities, or other places
15   primarily used by persons under the age of 18.          Defendant’s residence
16   shall be approved by the Probation Officer, and any change in
17   residence must be pre-approved by the Probation Officer.            Defendant
18   shall submit the address of the proposed residence to the Probation
19   Officer at least ten days prior to any scheduled move.
20                    vii. Search: Defendant shall submit defendant’s
21   person, and any property, house, residence, vehicle, papers,
22   computer, other electronic communication or data storage devices or
23   media, and effects to search at any time, with or without warrant, by
24   any law enforcement or Probation Officer with reasonable suspicion
25   concerning a violation of a condition of probation/supervised release
26   or unlawful conduct by defendant, and by any Probation Officer in the
27   lawful discharge of the officer’s supervision function.
28

                                           6
      Case 2:18-cr-00053-AB Document 26 Filed 10/11/18 Page 7 of 20 Page ID #:78



 1                     viii.     Computer: Defendant shall possess and use

 2   only those computers and computer-related devices, screen user names,

 3   passwords, email accounts, and internet service providers (“ISPs”)

 4   that have been disclosed to the Probation Officer upon commencement

 5   of supervision.     Any changes or additions are to be disclosed to the

 6   Probation Officer prior to defendant’s first use.          Computers and

 7   computer-related devices include personal computers, personal data

 8   assistants (“PDAs”), internet appliances, electronic games, cellular

 9   telephones, and digital storage media, as well as their peripheral

10   equipment, that can access, or can be modified to access, the

11   internet, electronic bulletin boards, and other computers.            All

12   computers, computer-related devices, and their peripheral equipment,

13   used by defendant shall be subject to search and seizure.            This shall

14   not apply to items used at the employment’s site that are maintained

15   and monitored by the employer.       Defendant shall comply with the rules

16   and regulations of the Computer Monitoring Program.           Defendant shall

17   pay the cost of the Computer Monitoring Program, in an amount not to

18   exceed $32 per month per device connected to the internet.

19              k.    Not seek the discharge of any restitution obligation,

20   in whole or in part, in any present or future bankruptcy proceeding.

21                              THE USAO’S OBLIGATIONS

22        4.   The USAO agrees to:
23              a.    Not contest facts agreed to in this agreement.
24              b.    Abide by all agreements regarding sentencing contained
25   in this agreement and affirmatively recommend to the court that it
26   impose sentence in accordance with paragraph 17 of this agreement.
27              c.    At the time of sentencing, move to dismiss Count One
28   of the Indictment as against defendant.         Defendant agrees, however,

                                           7
      Case 2:18-cr-00053-AB Document 26 Filed 10/11/18 Page 8 of 20 Page ID #:79



 1   that at the time of sentencing the Court may consider any dismissed

 2   charges in determining the applicable Sentencing Guidelines range,

 3   the propriety and extent of any departure from that range, and the

 4   sentence to be imposed.

 5                              NATURE OF THE OFFENSES

 6        5.   Defendant understands that for defendant to be guilty of
 7   the crime charged in Count Two, that is, Travel with Intent to Engage
 8   in Illicit Sexual Conduct, in violation of Title 18, United States
 9   Code, Section 2423(b), the following must be true: (1) Defendant is a
10   United States Citizen; (2) Defendant traveled in foreign commerce
11   from the United States to China; and (3) Defendant traveled for the
12   purpose of engaging in illicit sexual conduct.
13        6.   Defendant understands that for defendant to be guilty of
14   the crime charged in Count Three, that is, Engaging in Illicit Sexual
15   Conduct in Foreign Places, in violation of Title 18, United States
16   Code, Section 2423(c), the following must be true: (1) Defendant is a
17   United States Citizen; (2) Defendant traveled in foreign commerce
18   from the United States to China; and (3) while in China, Defendant
19   engaged in illicit sexual conduct with the victim.
20                            PENALTIES AND RESTITUTION
21        7.   Defendant understands that the statutory maximum sentence
22   that the Court can impose for violations of Title 18, United States
23   Code, Sections 2423(b) or 2423(c), is: 30 years’ imprisonment; a
24   lifetime period of supervised release; a fine of $250,000; and a
25   mandatory special assessment of $100.
26        8.   Defendant understands that defendant will be required to
27   pay full restitution to the victim of the offenses to which defendant
28   is pleading guilty.     Defendant agrees that, in return for the USAO’s

                                           8
      Case 2:18-cr-00053-AB Document 26 Filed 10/11/18 Page 9 of 20 Page ID #:80



 1   compliance with its obligations under this agreement, the Court may

 2   order restitution to persons other than the victim of the offenses to

 3   which defendant is pleading guilty and in amounts greater than those

 4   alleged in the counts to which defendant is pleading guilty.            In

 5   particular, defendant agrees that the Court may order restitution

 6   pursuant to 18 U.S.C. § 3663A(a)(3) to any victim of any of the

 7   following for any losses suffered by that victim as a result: (a) any

 8   relevant conduct, as defined in U.S.S.G. § 1B1.3, in connection with

 9   the offenses to which defendant is pleading guilty; and (b) any count

10   dismissed pursuant to this agreement as well as all relevant conduct,

11   as defined in U.S.S.G. § 1B1.3, in connection with those counts.

12        9.   Defendant understands that supervised release is a period

13   of time following imprisonment during which defendant will be subject

14   to various restrictions and requirements.         Defendant understands that

15   if defendant violates one or more of the conditions of any supervised

16   release imposed, defendant may be returned to prison for all or part

17   of the term of supervised release authorized by statute for the

18   offense that resulted in the term of supervised release, which could

19   result in defendant serving a total term of imprisonment greater than

20   the statutory maximum stated above.

21        10. Defendant understands that as a condition of supervised

22   release, under Title 18, United States Code, Section 3583(d),

23   defendant will be required to register as a sex offender.            Defendant

24   understands that independent of supervised release, he will be

25   subject to federal and state registration requirements, for a

26   possible maximum term of registration up to and including life.

27   Defendant further understands that, under Title 18, United States

28   Code, Section 4042(c), notice will be provided to certain law

                                           9
     Case 2:18-cr-00053-AB Document 26 Filed 10/11/18 Page 10 of 20 Page ID #:81



 1   enforcement agencies upon his release from confinement following

 2   conviction.

 3        11. Defendant understands that, by pleading guilty, defendant

 4   may be giving up valuable government benefits and valuable civic

 5   rights, such as the right to vote, the right to possess a firearm,

 6   the right to hold office, and the right to serve on a jury.

 7   Defendant understands that once the court accepts defendant’s guilty

 8   pleas, it will be a federal felony for defendant to possess a firearm

 9   or ammunition.    Defendant understands that the convictions in this

10   case may also subject defendant to various other collateral

11   consequences, including but not limited to revocation of probation,

12   parole, or supervised release in another case and suspension or

13   revocation of a professional license.        Defendant understands that

14   unanticipated collateral consequences will not serve as grounds to

15   withdraw defendant’s guilty pleas.

16        12. Defendant understands that, if defendant is not a United

17   States citizen, the felony convictions in this case may subject

18   defendant to: removal, also known as deportation, which may, under

19   some circumstances, be mandatory; denial of citizenship; and denial

20   of admission to the United States in the future.          The court cannot,

21   and defendant’s attorney also may not be able to, advise defendant

22   fully regarding the immigration consequences of the felony

23   convictions in this case.      Defendant understands that unexpected

24   immigration consequences will not serve as grounds to withdraw

25   defendant’s guilty pleas.

26                                   FACTUAL BASIS

27        13. Defendant admits that defendant is, in fact, guilty of the
28   offense to which defendant is agreeing to plead guilty.           Defendant

                                          10
     Case 2:18-cr-00053-AB Document 26 Filed 10/11/18 Page 11 of 20 Page ID #:82



 1   and the USAO agree to the statement of facts provided below and agree

 2   that this statement of facts is sufficient to support pleas of guilty

 3   to the charges described in this agreement and to establish the

 4   Sentencing Guidelines factors set forth in paragraph 15 below but is

 5   not meant to be a complete recitation of all facts relevant to the

 6   underlying criminal conduct or all facts known to either party that

 7   relate to that conduct.

 8              a.   Defendant is a U.S. citizen.       As charged in the

 9   Indictment, in or around August 2009, defendant travelled to China

10   from the United States with the intent to engage in illicit sexual

11   conduct.   While in China, defendant engaged in illicit and sexually

12   explicit conduct with C.T., a minor who defendant knew to be 16 years

13   old at the time and who was in defendant’s care or supervisory

14   control at the time.     Defendant produced child pornography of C.T.

15   during this travel.    Defendant also intended to, and did, knowingly

16   transport said child pornography to the United States, namely, to the

17   Central District of California.       Defendant stored said child

18   pornography of C.T. on his computer.

19              b.   Separate from defendant’s production of child

20   pornography in China, on numerous occasions between 1998 and 2012,

21   defendant travelled from the United States to foreign countries where

22   he engaged in sexual contact with minor boys between the ages of 13

23   and 16 years old, and often gave the victims cash, goods, food, or

24   drink.

25              c.   Defendant acknowledges that under the United States

26   Sentencing Guidelines, his production and transport of child

27   pornography and his sexual contact with other minor victims in

28   foreign countries constitute conduct that is relevant to the charge

                                          11
     Case 2:18-cr-00053-AB Document 26 Filed 10/11/18 Page 12 of 20 Page ID #:83



 1   to which he is pleading guilty, and should be taken into

 2   consideration for restitution and relevant conduct purposes under the

 3   Guidelines.

 4                 SENTENCING FACTORS AND AGREED-UPON SENTENCE

 5        14. Defendant understands that in determining defendant’s
 6   sentence the Court is required to calculate the applicable Sentencing
 7   Guidelines range and to consider that range, possible departures
 8   under the Sentencing Guidelines, and the other sentencing factors set
 9   forth in 18 U.S.C. § 3553(a).      Defendant understands that the
10   Sentencing Guidelines are advisory only.
11        15. Defendant and the USAO agree to the following applicable
12   Sentencing Guidelines factors:
13       Base Offense Level:                   32            U.S.S.G. § 2G2.1(a)
14       Specific Offense
         Characteristics:
15
           Minor less than 16 years old        +2     U.S.S.G. § 2G2.1(b)(1)(A)
16
           Sexual contact                      +2     U.S.S.G. § 2G2.1(b)(2)(A)
17         Custody/Care of Minor               +2         U.S.S.G. § 2G2.1(b)(5)
18         Use of Computer                     +2     U.S.S.G. § 2G2.1(b)(6)(B)
19       Acceptance of Responsibility:         -3       U.S.S.G. § 3E1.1(a), (b)
20       Total Offense Level:                  37
21       Criminal History Category:            II

22       Guideline Range:                      235-293 months’ imprisonment
23                                             $0-$250,000 fine

24        16. The parties agree not to argue that any other specific

25   offense characteristics, adjustments, or departures be imposed.

26        17. Defendant and the USAO agree that, taking into account the

27   factors listed in 18 U.S.C. § 3553(a)(1)-(7) and the relevant

28   sentencing guideline factors set forth above, an appropriate

                                          12
     Case 2:18-cr-00053-AB Document 26 Filed 10/11/18 Page 13 of 20 Page ID #:84



 1   disposition of this case is that the Court impose a sentence of: not

 2   less than 144 months’ imprisonment and not more than 180 months’

 3   imprisonment; 20 years supervised release with conditions to be fixed

 4   by the Court which shall include the conditions set forth in

 5   paragraph 3, above; no fine; a $200 special assessment; and

 6   restitution in an amount to be determined by the Court, payable to

 7   the victims of defendant’s charged and relevant conduct as determined

 8   by the Court.    The parties agree that restitution is to be paid

 9   pursuant to a schedule to be fixed by the Court.          Defendant agrees

10   that such a schedule represents a minimum payment obligation, and

11   does not preclude the United States from pursing any other means by

12   which to satisfy his full and immediately enforceable financial

13   obligation.     The parties also agree that no prior imprisonment (other

14   than credits that the Bureau of Prisons may allow under 18 U.S.C.

15   § 3585(b)) may be credited against this stipulated sentence,

16   including credit under Sentencing Guideline § 5G1.3.

17                         WAIVER OF CONSTITUTIONAL RIGHTS

18        18. Defendant understands that by pleading guilty, defendant
19   gives up the following rights:
20             a.     The right to persist in a plea of not guilty.
21             b.     The right to a speedy and public trial by jury.
22             c.     The right to be represented by counsel – and if
23   necessary have the court appoint counsel – at trial.          Defendant
24   understands, however, that, defendant retains the right to be
25   represented by counsel – and if necessary have the court appoint
26   counsel – at every other stage of the proceeding.
27

28

                                          13
     Case 2:18-cr-00053-AB Document 26 Filed 10/11/18 Page 14 of 20 Page ID #:85



 1             d.   The right to be presumed innocent and to have the

 2   burden of proof placed on the government to prove defendant guilty

 3   beyond a reasonable doubt.

 4             e.   The right to confront and cross-examine witnesses

 5   against defendant.

 6             f.   The right to testify and to present evidence in

 7   opposition to the charges, including the right to compel the

 8   attendance of witnesses to testify.

 9             g.   The right not to be compelled to testify, and, if

10   defendant chose not to testify or present evidence, to have that

11   choice not be used against defendant.

12             h.   Any and all rights to pursue any affirmative defenses,

13   Fourth Amendment or Fifth Amendment claims, and other pretrial

14   motions that have been filed or could be filed.

15                        WAIVER OF RETURN OF DIGITAL DATA

16        19. Understanding that the government has in its possession
17   digital devices and/or digital media seized from defendant, defendant
18   waives any right to the return of digital data contained on those
19   digital devices and/or digital media and agrees that if any of these
20   digital devices and/or digital media are returned to defendant, the
21   government may delete all digital data from those digital devices
22   and/or digital media before they are returned to defendant.
23                         WAIVER OF APPEAL OF CONVICTION
24        20. Defendant understands that, with the exception of an appeal
25   based on a claim that defendant’s guilty pleas were involuntary, by
26   pleading guilty defendant is waiving and giving up any right to
27   appeal defendant’s convictions on the offenses to which defendant is
28   pleading guilty.

                                          14
     Case 2:18-cr-00053-AB Document 26 Filed 10/11/18 Page 15 of 20 Page ID #:86



 1                 LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

 2        21. Defendant agrees that, provided the Court imposes the

 3   sentence specified in paragraph 17 above, defendant gives up the

 4   right to appeal any portion of that sentence.

 5        22. The USAO agrees that, provided the Court imposes the

 6   sentence specified in paragraph 17 above, the USAO gives up its right

 7   to appeal any portion of the sentence.

 8                     RESULT OF WITHDRAWAL OF GUILTY PLEAS

 9        23. Defendant agrees that if, after entering guilty pleas
10   pursuant to this agreement, defendant seeks to withdraw and succeeds
11   in withdrawing defendant’s guilty pleas on any basis other than a
12   claim and finding that entry into this plea agreement was
13   involuntary, then (1) the USAO will be relieved of all of its
14   obligations under this agreement; and (2) should the USAO choose to
15   pursue any charge that was either dismissed or not filed as a result
16   of this agreement, then (i) any applicable statute of limitations
17   will be tolled between the date of defendant’s signing of this
18   agreement and the filing commencing any such action; and
19   (ii) defendant waives and gives up all defenses based on the statute
20   of limitations, any claim of pre-indictment delay, or any speedy
21   trial claim with respect to any such action, except to the extent
22   that such defenses existed as of the date of defendant’s signing this
23   agreement.
24                   RESULT OF VACATUR, REVERSAL OR SET-ASIDE
25        24. Defendant agrees that if any count of convictions are
26   vacated, reversed, or set aside, the USAO may: (a) ask the Court to
27   resentence defendant on any remaining counts of conviction, with both
28   the USAO and defendant being released from any stipulations regarding

                                          15
     Case 2:18-cr-00053-AB Document 26 Filed 10/11/18 Page 16 of 20 Page ID #:87



 1   sentencing contained in this agreement, (b) ask the Court to void the

 2   entire plea agreement and vacate defendant’s guilty pleas on any

 3   remaining counts of conviction, with both the USAO and defendant

 4   being released from all their obligations under this agreement, or

 5   (c) leave defendant’s remaining convictions, sentence, and plea

 6   agreement intact.    Defendant agrees that the choice among these three

 7   options rests in the exclusive discretion of the USAO.

 8                           EFFECTIVE DATE OF AGREEMENT

 9        25. This agreement is effective upon signature and execution of
10   all required certifications by defendant, defendant’s counsel, and an
11   Assistant United States Attorney.
12                               BREACH OF AGREEMENT
13        26. Defendant agrees that if defendant, at any time after the
14   signature of this agreement and execution of all required
15   certifications by defendant, defendant’s counsel, and an Assistant
16   United States Attorney, knowingly violates or fails to perform any of
17   defendant’s obligations under this agreement (“a breach”), the USAO
18   may declare this agreement breached.       All of defendant’s obligations
19   are material, a single breach of this agreement is sufficient for the
20   USAO to declare a breach, and defendant shall not be deemed to have
21   cured a breach without the express agreement of the USAO in writing.
22   If the USAO declares this agreement breached, and the Court finds
23   such a breach to have occurred, then: (a) if defendant has previously
24   entered guilty pleas pursuant to this agreement, defendant will not
25   be able to withdraw the guilty pleas, and (b) the USAO will be
26   relieved of all its obligations under this agreement.
27

28

                                          16
     Case 2:18-cr-00053-AB Document 26 Filed 10/11/18 Page 17 of 20 Page ID #:88



 1           27. Following the Court’s finding of a knowing breach of this

 2   agreement by defendant, should the USAO choose to pursue any charge,

 3   then:

 4                a.   Defendant agrees that any applicable statute of

 5   limitations is tolled between the date of defendant’s signing of this

 6   agreement and the filing commencing any such action.

 7                b.   Defendant waives and gives up all defenses based on

 8   the statute of limitations, any claim of pre-indictment delay, or any

 9   speedy trial claim with respect to any such action, except to the

10   extent that such defenses existed as of the date of defendant’s

11   signing this agreement.

12                c.   Defendant agrees that: (i) any statements made by

13   defendant, under oath, at the guilty plea hearing (if such a hearing

14   occurred prior to the breach); (ii) the agreed to factual basis

15   statement in this agreement; and (iii) any evidence derived from such

16   statements, shall be admissible against defendant in any such action

17   against defendant, and defendant waives and gives up any claim under

18   the United States Constitution, any statute, Rule 410 of the Federal

19   Rules of Evidence, Rule 11(f) of the Federal Rules of Criminal

20   Procedure, or any other federal rule, that the statements or any

21   evidence derived from the statements should be suppressed or are

22   inadmissible.

23                      COURT AND PROBATION OFFICE NOT PARTIES

24           28. Defendant understands that the Court and the United States
25   Probation Office are not parties to this agreement and need not
26   accept any of the USAO’s sentencing recommendations or the parties’
27   agreements to facts or sentencing factors.
28

                                          17
     Case 2:18-cr-00053-AB Document 26 Filed 10/11/18 Page 18 of 20 Page ID #:89



 1           29. Defendant understands that both defendant and the USAO are

 2   free to: (a) supplement the facts by supplying relevant information

 3   to the United States Probation Office and the Court, (b) correct any

 4   and all factual misstatements relating to the Court’s Sentencing

 5   Guidelines calculations and determination of sentence, and (c) argue

 6   on appeal and collateral review that the Court’s Sentencing

 7   Guidelines calculations and the sentence it chooses to impose are not

 8   error, although each party agrees to maintain its view that the

 9   calculations in paragraph 15 are consistent with the facts of this

10   case.    While this paragraph permits both the USAO and defendant to

11   submit full and complete factual information to the United States

12   Probation Office and the Court, even if that factual information may

13   be viewed as inconsistent with the facts agreed to in this agreement,

14   this paragraph does not affect defendant’s and the USAO’s obligations

15   not to contest the facts agreed to in this agreement.

16                             NO ADDITIONAL AGREEMENTS

17           30. Defendant understands that, except as set forth herein,
18   there are no promises, understandings, or agreements between the USAO
19   and defendant or defendant’s attorney, and that no additional
20   promise, understanding, or agreement may be entered into unless in a
21   writing signed by all parties or on the record in court.
22   ///
23   ///
24   ///
25

26

27

28

                                          18
Case 2:18-cr-00053-AB Document 26 Filed 10/11/18 Page 19 of 20 Page ID #:90
Case 2:18-cr-00053-AB Document 26 Filed 10/11/18 Page 20 of 20 Page ID #:91
